DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application was filed on January 15, 2019 and is a 371 of PCT/US2017/042201 filed July 14, 2017, which claims benefit to US Provisional Application No. 62/362,903.

Election of Species
	Applicant’s election of the 12 loci which include cg13978689, cg08328750, cg03077671, cg07110356, cg23208326, cg16528895, cg14692377, cg12391372, cg08818984, cg13947929, cg19976235, cg25962358, without traverse, dated March 1, 2021 has been acknowledged. 
	Applicant elected 12 loci. Claims 12-16 are directed to 50+ loci. Claims 12-16 have been withdrawn as directed to nonelected subject matter.

Status of the Claims
	Claims 1-32 are pending. Claims 12-16, 18 and 19 have been withdrawn as drawn to non-elected subject matter. Claims 1-11, 17 and 20-32 are examined. 

Drawings - Objections
Figures 4A, 4B, 5, 6, 7, 8A and 8B are objected to. The descriptions of the figures refer to colors but the figures are in black and white. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11, 17, 20-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
35 U.S.C. 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, "[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of science and technological work." Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also MPEP § 2106, part II. 
The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).
The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). "[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010). 
The Supreme Court does acknowledge that it is possible "to transform an unpatentable law of nature," but "one must do more than simply state the law of nature while adding the words 'apply it'" Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71-72). In Mayo, the Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'... adding 'insignificant post-solution activity'") (quoting Diehr, 450 U.S. at 191-192). 
The unpatentability of natural products was recently confirmed by the Supreme Court in Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013).
In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: "First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, '[w]hat else is the re in the claims before us?' To answer that question, we consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application." 134 S. Ct. at 2355 (citing and quoting Mayo 566 U.S. at 72-73, 76-78).
Based on the consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
Question 2A
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.
Claim 1 is directed towards obtaining a biological sample, extracting DNA comprising a degree of methylation at elected loci cg13978689, cg08328750, cg03077671, cg07110356, cg23208326, cg16528895, cg14692377, cg12391372, cg08818984, cg13947929, cg19976235 and cg25962358, measuring the degree of methylation at each of the 12 elected loci, and identifying the individual as having been subject to a traumatic experience if the degree of methylation is outside of the normal limit.
Claim 23 is directed towards obtaining or having obtained a biological sample, extracting or having extracted DNA comprising a degree of methylation at elected loci cg13978689, cg08328750, cg03077671, cg07110356, cg23208326, cg16528895, cg14692377, cg12391372, cg08818984, cg13947929, cg19976235 and cg25962358, measuring or having measured the degree of methylation at the 12 elected loci, and determining whether the degree of methylation is outside of the normal limit.
Claim 29 is directed towards obtaining or having obtained a first biological sample at a first time point and obtaining or having obtained a second biological sample from the same individual at a second time point, extracting or having 
Claims 1, 23 and 29 are directed to processes that involve the judicial exception of an abstract idea. Claim 1 further involves a law of nature/natural phenomenon. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
With respect to the abstract idea, claim 1 is directed towards identifying an individual as having been subjected to a traumatic experience if the degree of methylation at each of the 12 elected loci is outside a normal limit. This step requires identifying the individual as having experienced a traumatic event based on those methylation values. The claims involve evaluating information that can be practically performed in the human mind. Thus, the identifying step constitutes an abstract process/idea, as the claims broadly encompass mental processes and activities. 
	With respect to the natural correlation, a natural correlation is an unpatentable phenomenon. The correlation between a traumatic experience and methylation values of specific loci is a naturally occurring relationship. Said 
Regarding claim 23, with respect to the abstract idea claim 23 is directed towards determining whether the degree of methylation at the 12 elected loci is outside of a normal limit. Analyzing whether a degree of methylation is outside a normal limit can be practically performed in the human mind. Thus, the determining step constitutes an abstract process/idea, as the claims broadly encompass mental processes and activities. The limitations of the dependent claims fail to add anything that amounts to significantly more than the judicial exception.
Regarding claim 29, with respect to the abstract idea claim 29 is directed towards comparing the degree of methylation of extracted DNA of a first sample at the 12 elected loci with the degree of methylation of extracted DNA of a second sample at the 12 elected loci and determining if the degree of methylation for the 12 elected loci is altered in the second sample. This step requires collecting information (methylation values of the 12 elected loci of a subject) comparing two samples and determining whether the degree of methylation at the elected loci is altered in the second sample. Claim 29 involves two abstract ideas 1) comparing a first and a second degree of methylation; and 2) determining if the second degree of methylation is altered from the first degree of methylation. The comparison step implicitly requires a mental analysis. The University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014)). Additionally, the determining step requires collecting information (first and second methylation values of the 12 elected loci of a subject), and evaluating information that can be practically performed in the human mind (whether the second methylation value is altered from the first methylation value). Thus, the comparison step and determining step constitute abstract processes/ideas, as the claims broadly encompass mental processes and activities. The limitations of the dependent claims fail to add anything that amounts to significantly more than the judicial exception.
	With regard to 2A prong 2, the claims do not recite any additional elements that integrate the exception into practical applications of the exception. While the claims recite obtaining a sample, extracting DNA and measuring the degree of methylation, these steps do not integrate the judicial exception into a practical application. Nor do these steps amount to claiming significantly more than the judicial exception.
	Accordingly, the claims are directed to judicial exceptions.
	Question 2B
	The second step of Alice involves determining whether the remaining elements, either in isolation or combination with other non-patent eligible Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).
	The claims are not sufficiently defined to provide a method which is significantly more than a statement of a natural principle for at least these reasons:
	The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. That is, the steps of a) obtaining a biological sample from an individual, the sample comprising cells; b) extracting DNA from at least a portion of the cells, the extracted DNA comprising a degree of methylation; and c) measuring the degree of methylation of the 12 elected loci were well known in the art at the time the invention was made.
	The instant specification teaches using the 450K Methylation Bead Chip (see page 15, lines 1-2). This illustrates probes for the elected loci are inherently found on the 450K Bead Array. The 450K is a commercially available array that is well understood, routine and conventionally used to analyze the 12 elected loci. Further, Yang et al. disclose a) saliva was collected for DNA extraction, b) the DNA was extracted using Puregene kits, and c) bisulfite-converted DNA samples were then used in an array-based DNA methylation assay (Am J Prev Med 2013;44(2):101-107, 103). Illumina 450K Methylation BeadChip analyses were completed (Yang p. 103), which inherently include the elected loci of the present application. Additionally, Houtepen et al. disclose a) whole blood was obtained, b) DNA was extracted with the Gentra Puregene kit, and c) bisulfite conversion was conducted with Zimo kits using standard procedures and Nature Communications 10967, (2016) 1-10, 8). Genome-wide DNA methylation levels were assessed using Illumina 450K DNA methylation arrays (Houtepen p. 8), which inherently include the 12 elected loci of the present application.
	The steps outlined above are merely well-understood, routine, conventional activities previously known in the industry, specified at a high level of generality, applied to the step of determining methylation levels. The claims do not recite additional elements that amount to significantly more than the judicial exception.
	For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 17 and 20-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 1-11, 17 and 20-32 refer to Table 1. Table 1 recites over 200 genes and polymorphisms. 
MPEP 2173.05(s) states:
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. Appl. & Inter. 1993). 

The claim is not complete since an incorporated table cannot be used to define a claim. In this case, listing the 12 elected CpG sites in the claim would be a practical way to define the invention.
Appropriate correction is required.
Claims 1-11, 17, 20-28 and 32 refer to a “normal limit”. It is unclear what the metes and bounds of a “normal limit” are. The specification states whether a degree of methylation is outside of a normal limit for each loci may be calculated based on a reference range (instant specification p. 9). The specification goes on to identify numerous embodiments that each calculate the reference range by a different set of parameters. It is unclear how the applicant intends for the reference range to be calculated, and thus what is meant by “normal limit”. For example, it is unclear whether the normal limit is from patients that have not experienced a traumatic experience or whether normal limit encompasses a range of methylation degrees for patients that have normal blood pressure, glucose levels or cholesterol levels, for example.
Appropriate correction is required.
Claim 8 is unclear. Claim 8 requires wherein the biological sample comprises at least one of a keratinocyte and a white blood cell. It is unclear what is meant by “at least one of”. Does the claim require at least one keratinocyte and at least one white blood cell? Or is this a Markush group that only requires at least one keratinocyte or at least one white blood cell? 
Appropriate correction is required.

35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 17, 20-22 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for obtaining a biological sample, extracting DNA comprising a degree of methylation at the 12 elected loci, and measuring the degree of methylation for each of the 12 elected loci, does not reasonably provide enablement for the broad scope of identifying an individual 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described by the courts in In re Wand, 9 USPQ2d 1400 (CAFC1988). Wand states at page 1404:
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."


The nature of the invention and breadth of claims
The response elected the following loci from Table 1 for examination: cg13978689, cg08328750, cg03077671, cg07110356, cg23208326, cg16528895, cg14692377, cg12391372, cg08818984, cg13947929, cg19976235, cg25962358.
Claim 1 is directed towards obtaining a biological sample, extracting DNA comprising a degree of methylation at the 12 elected loci, measuring the degree of methylation, and identifying the individual as having been subject to a traumatic experience if the degree of methylation is outside of the normal limit.
Claim 23 is directed towards obtaining or having obtained a biological sample, extracting or having extracted DNA comprising a degree of methylation 
Claim 29 is directed towards obtaining or having obtained a first biological sample at a first time point and obtaining or having obtained a second biological sample from the same individual at a second time point, extracting or having extracted DNA from the first and second samples comprising a degree of methylation at the 12 elected loci, measuring or having measured the degree of methylation in the first and second samples, comparing the degree of methylation of the first biological sample with the second biological sample, and determining if the degree of methylation is altered in the second sample.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001).

Unpredictability of the art and the state of the prior art
The art teaches that different adversities are associated with different epigenetic changes to the genome (Suderman et al. BMC Medical Genomics 2014, 7:13, p. 9 (hereinafter “Suderman”)). Said another way, different trauma are associated with different methylation values. Suderman discloses blood DNA of 45y old males revealed differentially methylated gene promoters associated with abuse that occurred three decades earlier (Suderman p. 8). Suderman discloses they previously observed genome-wide clustering in association with SEP (socio-economic position), but importantly the “methylation signature” for abuse differed, such that <10% of the 
Dunn identified 38 CpG sites that were differentially methylated following exposure to adversity (Dunn p. 3, Figure 2) (Dunn et al. Biological Psychiatry (2019) at p. 8 (doi.org/10.1016/j.biopsych.2018.12.23) (hereinafter “Dunn”)). Dunn teaches exposure to adversity during very early childhood explained variability at 22 CpG sites: neighborhood disadvantage (10 CpG sites), financial stress (nine CpG sites), sexual or physical abuse (five CpG sites), one adult in the household (five CpG sites), maternal psychopathology (four CpG sites), caregiver physical or emotional abuse (three CpG sites), family instability (two CpG sites) (Dunn p. 3, table 1, figure 3). Table 1 depicts the chromosome and position of CpG sites. Dunn shows that methylation patterns vary with the types of adversity experienced. Merely observing hypermethylation or hypomethylation of CpG sites does not tell you if the change in methylation is due to abuse or some other adversity.

Guidance in the Specification
The specification provides no evidence that the broad scope of the claims is enabled. The specification teaches that traumatic experience encompasses maltreatment types such as physical abuse, emotional abuse, sexual abuse, neglect, 
The specification teaches a study of methylation and cortisol changes with trauma-focused cognitive behavioral therapy on 6 children (instant specification pp. 13-14). Figure 3 of the instant specification depicts behavioral data from the 6 subjects, including different traumatic experiences between intake and follow up. Based on the data depicted in Figure 3, the 6 subjects experienced different types/degrees of trauma - community violence, sexual abuse, domestic violence, were beat up/shot at/threatened and witnessed violence. For example, subject 2 experienced sexual abuse and subject 6 was a witness to domestic violence at intake and was a victim of domestic violence by follow up. Figure 4B shows methylation patterns for the same 6 subjects, and each subject exhibits different methylation patterns. Figure 4B is not clear because the specification says the figure is in color but color drawings are not present in the file. Thus, patterns are not distinguishable. As illustrated in the figures, the degree/types of trauma are different, and the methylation values are different. However, there is no correlation between the traumatic experiences and the methylation patterns. 

Figure 5 is depicted as showing exemplary data comparing DNA methylation profiles of abuse. The figure appears to be another methylation heat mat with different subjects, none of which are labeled. It is unclear what Figure 5 is representing, and it is unclear how a skilled artisan would interpret this figure.

may be defined as the interval between which 95% of values of a reference group fall into (instant specification p. 9). In some embodiments the normal limit may be calculated with reference to a normal control (instant specification p. 9). The specification also calculates the normal limit with reference to the mean difference (instant specification p. 9, Table 1). Table 1 provides the mean difference values for the elected loci:

CpG number
mean.diff
cg13978689
-0.31086141
cg08328750
0.380920157
cg03077671
-0.364949125
cg07110356
-0.344832611
cg23208326
0.388822191
cg16528895
-0.305192507
cg14692377
0.008076521
cg12391372
0.256986489
cg08818984
-0.50971455
cg13947929
0.158834151
cg19976235
-0.156725804

-0.131012321



Quantity of Experimentation
The quantity of experimentation in this area is extremely large since there is a significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as claimed, to identify an individual as having been subjected to a traumatic experience if the degree of methylation is outside the normal limit. 

It is unpredictable that the skilled artisan could identify an individual as having any traumatic experience following methylation analysis of the 12 elected loci. The specification provides no evidence that the broad scope of the claims are enabled. It is unpredictable how a skilled artisan would identify a subject as having had a traumatic experience without further unpredictable and undue experimentation. The types/degrees of traumatic experience had by the subjects of the instant application are varied, as are the resulting methylation patterns. The specification teaches traumatic experience encompasses maltreatment types such as physical abuse, emotional abuse, sexual abuse, neglect, accidental trauma and witnessing another individual undergoing abuse (instant specification p. 7). The specification, however, does not disclose a correlation between the different degrees/types of trauma and the methylation patterns. The art does not provide any guidance for identifying whether a subject has experienced a trauma based on methylation values of the 12 elected loci. 

The skilled artisan would be required to perform additional unpredictable and undue experimentation to determine whether or not and how the degree of methylation at the 12 elected loci is indicative of having experienced a traumatic event. This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

The claims are broadly drawn to analyzing methylation levels relative to a normal limit. The specification states whether a degree of methylation is outside of a normal limit for each loci may be calculated based on a reference range (instant specification p. 9). The specification further discloses that the reference range may be determined by numerous different methods, including, for example, the reference range may be defined as the interval between which 95% of values of a reference group fall into 
It is unpredictable how the skilled artisan would determine whether the level of methylation is outside of a normal limit. The specification does adequately define what the normal limit is. Presumably methylation values for a subject with cancer are different than methylation values of a subject that experienced an adverse childhood experience, each of which have a different normal limit. It is unpredictable that all normal limits have the same methylation patterns. The specification does not provide any correlation between methylation patterns and traumatic experience or methylation patterns and epigenetic changes. There is no guidance in the specification how to use the methylation data of the 12 elected loci to identify a traumatic experience or a specific epigenetic outcome.

With regard to claim 5, it is unpredictable how the skilled artisan would determine what therapy is effective to reverse methylation at the 12 elected loci. The specification does not disclose what types of therapies are available and which ones effect the 

Conclusion
Thus, given the broad claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the method of the claims as broadly written.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-11, 17, 23, 25 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. Am J Prev Med 2013;44(2):101-107 (hereinafter “Yang”) as evidenced by the Illumina 450K manifest (Infinium HumanMethylation450K v1.2 Product Files (illumina.com)). 
The Illumina 450K Methylation BeadChip includes probes for cg13978689, cg08328750, cg03077671, cg07110356, cg23208326, cg16528895, cg14692377, cg12391372, cg08818984, cg13947929, cg19976235 and cg25962358.
Regarding claim 1, Yang discloses saliva was collected for DNA extraction (Yang p. 103). DNA was extracted using Puregene kits (Yang p. 103). Bisulfite-converted DNA samples were then used in the array-based DNA methylation assay (Yang p. 103). Illumina 450K Methylation BeadChip analyses were completed (Yang p. 103). Beta values were generated for each CpG site, with beta values ranging from 0.0-1.0 quantifying percentage methylation at each CpG site (Yang p. 103). Maltreated and control children had significantly different methylation values at a total of 2868 CpGs sites of the 485K sites included on the array (p<5.0 X 10-7, all sites) (Yang p. 103). The 
With respect to the identifying step, this step is conditional and only required if the degree of methylation at one or more of the 12 elected loci is outside of a normal limit. Yang teaches the 12 elected loci are not outside the normal limit, therefore this claim doesn’t require step of identifying the individual as having been subjected to a traumatic experience. 
Regarding claim 3, Yang discloses the pattern of methylation differences at low, medium and high-methylated CpG sites (Yang Figure 1). Yang further discloses the majority of genes had significant methylation differences in one CpG site, and some genes had significant methylation differences at 2 or more CpG sites (Yang p. 103-4).
Regarding claim 6, Yang discloses the Illumina 450K Methylation BeadChip interrogates >485,000 CpG sites per sample at single nucleotide resolution (Yang p. 103).
Regarding claims 7-9, Yang discloses saliva was collected for DNA extraction (Yang p. 103). Saliva inherently contains both white blood cells and buccal keratinocytes (instant specification at p. 8).
Regarding claim 10, Yang discloses the children in the present study had a mean of three substantiated reports of abuse or neglect, including physical abuse, 
Regarding claims 11 and 17, Yang discloses Illumina 450K Methylation BeadChip analyses were completed (Yang p. 103). The elected CpG sites claimed are inherently analyzed on the Illumina 450K Methylation BeadChip.
Regarding claims 23 and 25, Yang discloses saliva was collected for DNA extraction (Yang p. 103). DNA was extracted using Puregene kits (Yang p. 103). Bisulfite-converted DNA samples were then used in the array-based DNA methylation assay (Yang p. 103). Illumina 450K Methylation BeadChip analyses were completed (Yang p. 103). Beta values were generated for each CpG site, with beta values ranging from 0.0-1.0 quantifying percentage methylation at each CpG site (Yang p. 103). Maltreated and control children had significantly different methylation values at a total of 2868 CpGs sites of the 485K sites included on the array (p<5.0 X 10-7, all sites) (Yang p. 103). The supplemental data provided in the Supplemental Table teaches CpG sites and the differences between maltreated and control children. Maltreated children generally had elevated methylation values at sites with low-and mid-range methylation values, and reduced methylation at sites with high methylation values (chi-square=310, p<0.0001; Figure 1) (Yang p. 103, Figure 1). Yang discloses maltreated children generally had elevated methylation values at sites with low-and mid-range methylation values, and reduced methylation at sites with high methylation values (chi-square=310, p<0.0001; Figure 1) (Yang p. 103, Figure 1). On average, methylation values of maltreated and control children differed by 17% (range 1%-62%) (Yang p. 103).
Regarding claim 32, Yang discloses all of the limitation with respect to claim 1 as discussed above. Yang discloses methylation levels of noteworthy CpG sites (Yang, Supplemental Table 1, Appendix B).

Claim(s) 1, 4, 6, 7-9, 11, 17, 29 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao-Lei et al. PLOS ONE 2014 (9)9:1-12 e107653. (hereinafter “Cao-Lei”) as evidenced by the Illumina 450K manifest (Infinium HumanMethylation450K v1.2 Product Files (illumina.com)).  
The Illumina 450K Methylation BeadChip inherently includes probes for cg13978689, cg08328750, cg03077671, cg07110356, cg23208326, cg16528895, cg14692377, cg12391372, cg08818984, cg13947929, cg19976235 and cg25962358.
Regarding claim 1, Cao-Lei discloses T cells were isolated from PBMCs by immunomagnetic separation, DNA extraction from T cells and PBMCs was performed using Wizard Genomic DNA Purification kit (Cao-Lei p. 3). Cao-Lei discloses saliva was collected using Oragene DNA self-collection kit, DNA extraction was performed using PrepIT-L2P kit (Cao-Lei p. 3). Cao-Lei used Illumina Infinium Human Methylation 450 BeadChip Array to determine DNA methylation levels in T cells at 480,000 CGs across the genome (Cao-Lei p. 3). 
With respect to the identifying step, this step is conditional and only required if the degree of methylation at one or more of the 12 elected loci is outside of a normal limit. Cao-Lei teaches the 12 elected loci are not outside the normal limit, therefore this claim doesn’t require step of identifying the individual as having been subjected to a traumatic experience. 
Regarding claim 4, Cao-Lei discloses all of the steps of claim 1, above. Cao-Lei further discloses collecting saliva at earlier ages (age 8) than blood (age 13) (Cao-Lei p. 10). This is a collection of a first and second sample. Cao-Lei discloses a highly significant correlation of DNA methylation patterns between T cells, PBMCs and saliva DNA (Table 1) (Cao-Lei p. 6, Table 1). 
With respect to the identifying step, this step is conditional and only required if the degree of methylation at one or more of the 12 elected loci is outside of a normal limit. Cao-Lei teaches the 12 elected loci are not outside the normal limit, therefore this claim doesn’t require step of identifying the individual as having been subjected to a traumatic experience. 
Regarding claim 6, Cao-Lei discloses methylation levels of 4 CGs in SCG5 and 2 CGs in LTA were significantly and highly correlated with objective PNMS (prenatal maternal stress) in PBMCs (peripheral blood mononuclear cells) and saliva samples in this cohort (Table 1) (Cao-Lei p. 6, Table 1).
Regarding claims 7-9, Cao-Lei discloses saliva was collected using Oragene DNA self-collection kit (Cao-Lei p. 3). Saliva inherently contains both white blood cells and buccal keratinocytes (instant specification at p. 8).
Regarding claims 11 and 17, Cao-Lei used Illumina Infinium Human Methylation 450 BeadChip Array to determine DNA methylation levels in T cells at 480,000 CGs across the genome (Cao-Lei p. 3). The elected CpG sites claimed are inherently analyzed on the Illumina 450K Methylation BeadChip. 
Regarding claim 29, Cao-Lei discloses T cells were isolated from PBMCs by immunomagnetic separation, DNA extraction from T cells and PBMCs was performed 
Regarding Claim 32, Cao-Lei discloses all of the limitation of claim 1 as discussed above. Cao-Lei discloses correlations between PNMS and methylation levels of CGs in SCG5 and LTA in 3 cell types (Cao-Lei, Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 9, 11, 17, 23, 26, 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yehuda et al. (Frontiers in Psychiatry (2013) Volume 4, Article 118, 1-14 (hereinafter “Yehuda”)) in view of Cao-Lei et al. PLOS ONE 2014 Cao-Lei”) as evidenced by the Illumina 450K manifest (Infinium HumanMethylation450K v1.2 Product Files (illumina.com)). 
Yehuda discloses veterans with PTSD received prolonged exposure (PE) psychotherapy yielding responders (n-8), defined by no longer meeting diagnostic criteria for PTSD, and non-responders (n=8) (Yehuda, Abstract). Blood samples were obtained at pre-treatment and after 12 weeks of psychotherapy (Yehuda, Abstract) (limitation of claim 27). Methylation was examined in DNA extracted from lymphocytes (Yehuda, Abstract) (limitation of claims 8, 9). The number of methylated sites in the CpG region examined for each subject was calculated by observing the percentage of methylated clones at each site and then totaling the number of site with percentages greater than zero (Yehuda p. 5) (limitation of claim 23). Yehuda found that pre-treatment cytosine methylation of an epigenetic marker that may associate with symptom severity decreased in association with recovery in veterans who no longer met diagnostic criteria for PTSD after psychotherapy (Yehuda p. 10) (limitation of claims 4, 5, 26, 29, 30). Yehuda found that psychotherapy resulting in substantial symptom change constitutes a form of “environmental regulation” that may alter epigenetic state (Yehuda, p. 12). Psychotherapy necessarily takes place over time.
Yehuda does not disclose measuring the degree of methylation of one or more of the 12 elected loci.
However, Cao-Lei also studied differential methylation in response to stress and discloses T cells were isolated from PBMCs by immunomagnetic separation, DNA extraction from T cells and PBMCs was performed using Wizard Genomic DNA Purification kit (Cao-Lei p. 3). Cao-Lei discloses saliva was collected using Oragene 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to modify the teachings of Yehuda so as to have used the Illumina 450K Methylation BeadChip to investigate the effect of therapy on methylation values of numerous CpG sites. Yehuda found that different genes may be associated with prognosis and symptom state (Yehuda p. 12). Accordingly, it would have been obvious to examine the interactions between altered epigenetic states and the resulting DNA methylation changes of numerous genes in response to therapy in order to further examine the different genes associated with prognosis and symptom state. 
With respect to the identifying step of claims 1 and 4, this step is conditional and only required if the degree of methylation at one or more of the 12 elected loci is outside of a normal limit. In the case of the combined methods, upon measuring of the gene expression using the microarray, the degree of methylation is either (1) within a normal limit, in which case no “identifying” step is required, or (2) outside of a normal limit, in which case the subject has been identified as having been subjected to a traumatic experience following the teachings of Yehuda. The ability to measure and observe the expression levels and determine if (1) or (2) applies using the microarray was well within 


No claims are allowed.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/Jennifer Overly/
Examiner, Art Unit 1634

/JULIET C SWITZER/Primary Examiner, Art Unit 1634